     Case 2:20-cv-03811-JAK-JDE Document 13 Filed 09/12/20 Page 1 of 1 Page ID #:118




1                                                                   JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11    EDDIE EARL HASKIN,                    ) No. 2:20-cv-03811-JAK (JDE)
                                            )
12                      Petitioner,         )
                                            ) JUDGMENT
13                      v.                  )
                                            )
14    STU SHERMAN, Warden,                  )
                                            )
15                                          )
                        Respondent.         )
                                            )
16
17
            Pursuant to the Order Summarily Dismissing Petition for Writ of
18
      Habeas Corpus for Lack of Subject Matter Jurisdiction and Referring the
19
      Petition to the Ninth Circuit Court of Appeals Pursuant to Ninth Circuit Rule
20
      22-3(A),
21
            IT IS ADJUDGED that the petition is denied, and this action is
22
      dismissed without prejudice in this Court.
23
24
      Dated: September 12, 2020
25
26                                                 ______________________________
27                                                 JOHN A. KRONSTADT
                                                   United States District Judge
28
